Name: 77/528/EEC: Commission Decision of 29 July 1977 on the Advisory Committee on Questions of Agricultural Structure Policy
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-08-17

 Avis juridique important|31977D052877/528/EEC: Commission Decision of 29 July 1977 on the Advisory Committee on Questions of Agricultural Structure Policy Official Journal L 209 , 17/08/1977 P. 0032 - 0032 Greek special edition: Chapter 03 Volume 19 P. 0071 Spanish special edition: Chapter 03 Volume 13 P. 0035 Portuguese special edition Chapter 03 Volume 13 P. 0035 ****( 1 ) OJ NO 134 , 20 . 8 . 1964 , P . 2256/64 . ( 2 ) OJ NO 132 , 20 . 7 . 1965 , P . 2209/65 . ( 3 ) OJ NO L 273 , 6 . 10 . 1976 , P . 20 . COMMISSION DECISION OF 29 JULY 1977 ON THE ADVISORY COMMITTEE ON QUESTIONS OF AGRICULTURAL STRUCTURE POLICY ( 77/528/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS AN ADVISORY COMMITTEE ON QUESTIONS OF AGRICULTURAL STRUCTURE POLICY WAS SET UP BY COMMISSION DECISION 64/488/EEC OF 29 JULY 1964 ( 1 ), AS AMENDED BY DECISION 65/371/EEC OF 8 JULY 1965 ( 2 ), AND SUBSEQUENTLY REPLACED BY COMMISSION DECISION 76/784/EEC OF 17 SEPTEMBER 1976 ON THE ADVISORY COMMITTEE ON QUESTIONS OF AGRICULTURAL STRUCTURE POLICY ( 3 ), WHEREAS THE TEXT REQUIRES ANOTHER AMENDMENT , HAS DECIDED AS FOLLOWS : ARTICLE 1 ARTICLE 3 OF DECISION 76/784/EEC IS HEREBY AMENDED AS FOLLOWS : ' ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF 46 MEMBERS . 2 . SEATS ON THE COMMITTEE SHALL BE APPORTIONED AS FOLLOWS : - 14 SEATS TO FARMERS ' REPRESENTATIVES INCLUDING FOUR TO REPRESENTATIVES OF YOUNG FARMERS , - SEVEN TO REPRESENTATIVES OF AGRICULTURAL COOPERATIVES , - TWO TO REPRESENTATIVES OF AGRICULTURAL LANDOWNERS , - TWO TO REPRESENTATIVES OF RURAL FAMILIES , - FOUR TO AGRICULTURAL CREDIT INSTITUTIONS , - SEVEN TO REPRESENTATIVES OF AGRICULTURAL WORKERS , - THREE TO REPRESENTATIVES OF INDUSTRY , - THREE TO REPRESENTATIVES OF TRADE , - FOUR TO REPRESENTATIVES OF NON-AGRICULTURAL PAID WORKERS ' . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 29 JULY 1977 . DONE AT BRUSSELS , 29 JULY 1977 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT